DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 17 is objected to under 37 CFR 1.75(c) as being in improper form because it depends on multiple claims (claims 16, 3, and 6).  See MPEP § 608.01(n).  Appropriate action is required for further advancement of the application.
3.	Despite the written description of 11/12/2019, the prior art does not appear to show nor fairly suggest a second sensor being operated at a second temperature lower than the first temperature and above a temperature at which vapor condensation can occur.  Claims 1-20 may therefore be favorably considered if the above claim objection is overcome.
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Young et al. is pertinent to the Applicant’s invention.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763